UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4007



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

RAYMOND R. LACHANCE, JR.,
                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CR-04-427-SB)


Submitted:   March 7, 2007                 Decided:   April 5, 2007


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Brown, Jr., LAW OFFICES OF JIM BROWN, PA, Beaufort, South
Carolina, for Appellant. Robert Hayden Bickerton, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Pursuant to a plea agreement, Raymond R. LaChance, Jr.,

pled guilty to conspiracy to distribute and possess with intent to

distribute    500   grams    or   more   of    cocaine   and   a   quantity   of

marijuana, in violation of 21 U.S.C. § 846 (2000) (Count One), and

possession with intent to distribute and distribution of a quantity

of cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2000)

(Count Two).    The district court sentenced LaChance to 276 months’

imprisonment on Count One and a concurrent 240 months’ imprisonment

on Count Two.       LaChance timely appealed.         Counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that in his opinion there are no meritorious grounds for appeal,

but questioning whether the district court erred in determining

LaChance’s sentence.        LaChance filed a pro se supplemental brief

asserting additional claims.

          LaChance first argues that United States v. Booker, 543

U.S. 220 (2005), requires a sentencing court applying the advisory

federal sentencing guidelines to make fact findings beyond a
reasonable doubt.      This assertion is without merit.             See United
States v. Grier, 475 F.3d 556, ___, 2007 WL 314102, at *7 (3d Cir.

Feb. 5, 2007) (en banc) (collecting cases). Additionally, LaChance

contends that the Confrontation Clause should apply to the district

court’s consideration of information in the presentence report that

increased his guideline sentence.             In Crawford v. Washington, 541

U.S. 36 (2004), the Supreme Court held that the Confrontation

Clause prohibits the admission of testimonial statements that are


                                    - 2 -
not subject to cross-examination.           Id. at 50-51.      Several circuits

have held that Crawford did not make the Confrontation Clause

applicable at sentencing.         See United States v. Katzopoulos, 437
F.3d 569, 576 (6th Cir. 2006); United States v. Chau, 426 F.3d

1318, 1323 (11th Cir. 2005); United States v. Roche, 415 F.3d 614,

618 (7th Cir.), cert. denied, 126 S. Ct. 671 (2005); United States

v. Luciano, 414 F.3d 174, 179 (1st Cir. 2005); United States v.

Martinez, 413 F.3d 239, 243-44 (2d Cir. 2005), cert. denied, 126 S.

Ct. 1086 (2006).         In light of these decisions, we conclude that

LaChance’s position is without merit.

            We    have     thoroughly    reviewed      the   issues     raised   in

LaChance’s pro se supplemental brief and find they do not warrant

relief.   In accordance with Anders, we have reviewed the record in
this case and have found no meritorious issues for appeal.                       We

therefore affirm LaChance’s conviction and sentence.                    LaChance’s

pro se motion for substitution of counsel is denied.

            This court requires that counsel inform LaChance, in

writing, of the right to petition the Supreme Court of the United
States for further review. If LaChance requests that a petition be

filed,    but    counsel    believes     that   such    a    petition    would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that a

copy thereof was served on LaChance.




                                        - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -